DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "wherein at least one of the tubes is mechanically joined at the first end portion to the first header by at least one compliant member, the compliant member extending around the first end portion to provide a seal with the first end portion for the coolant held within the heat exchanger, wherein the first header has a first base plate with a plurality of apertures, each of the end portions is received within a corresponding one of the apertures of the first base plate, wherein the sealing portion of the compliant member is interposed between the first base plate and the first end portion of the at least one of the tubes mechanically joined, wherein the first base plate has a wall that provides the edge to each aperture and which extends parallel with the tube axis, and wherein the sealing portion of the compliant member is compressed between the first end portion and the wall" in claim 1 and “using a heating and fusing process to join together the tubes and the fins to form the all-metal bonded matrix, the matrix having a first face and a second face; aligning the first end portions with the first set of apertures and aligning the second end  The closest prior art of record Abraham (US Patent No.: 5,123,482) discloses a heat exchanger comprising: an all-metal bonded matrix including a plurality of substantially parallel metallic tubes and a plurality of metallic fins, the tubes having a heat transfer portion, the heat transfer portion having an elongate cross-sectional shape and comprising two opposing longer sides, and two opposing shorter sides, and the fins disposed between the opposing longer sides of the heat transfer portion of adjacent tubes; and a first header and a second header, each of the tubes having at opposite ends thereof a first end portion and a second end portion, the first end portion and the second end portion joined respectively to the first header and the second header, wherein at least one of the tubes is mechanically joined at the first end portion to the first header by at least one compliant member, the compliant member extending around the first end portion to provide a seal with the first end portion for the coolant held within .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763